Citation Nr: 1104215	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-24 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeal 
("Board") from a January 2008 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Cleveland, Ohio, which denied the Veteran's claim of 
entitlement to service connection for a nervous disorder.

Although the Veteran originally applied for service connection 
for a nervous disorder, the Board notes that the United States 
Court of Appeals for Veterans Claims ("Court") has held that 
the scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Accordingly, the issue on appeal has been 
recharacterized generally to include entitlement to service 
connection for an acquired psychiatric disorder.

In July 2009, the Veteran appeared at an informal conference 
before a Decision Review Officer at the Cleveland RO.  A report 
of the conference has been associated with the Veteran's claims 
folder. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran claims that he developed a "nervous condition" 
after returning home from active duty service during the Korean 
conflict.  However, he has never claimed to have sought or 
received treatment for, or been diagnosed with, an acquired 
psychiatric disorder during service.  After a thorough review of 
the claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of the claim.  


In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Additionally, service connection for a psychosis may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2010).

Review of the claims folder shows that the Veteran's service 
treatment reports are not of record.  However, the claims folder 
contains a statement from the National Personnel Records Center 
("NPRC"), which appears to indicate that the Veteran's 
treatment records could not be located, and in fact, were most 
likely destroyed in a 1973 fire at the NPRC facility in St. 
Louis, Missouri.  Although the Veteran was informed of this in 
the January 2008 rating decision, he has maintained that he did 
not experience symptoms of an acquired psychiatric disorder until 
after returning home from service.

The post-service treatment reports of record also fail to 
demonstrate the existence of, treatment for, or a diagnosis of a 
psychosis within one year of separation from service.  Private 
treatment records from the Cleveland Clinic, dated June 1981, 
show that the Veteran was treated in the emergency room after a 
piece of steel that he was hammering broke off and injured his 
upper abdomen.  One week later, he returned for follow-up 
treatment.  The treating practitioner noted that, although the 
Veteran had recently been rather nervous, he noted that this 
condition was "not unusual for him."  The note went on to state 
that the Veteran "had one episode shortly after arriving home 
[after several days in the hospital in June 1981] when he had 
loss of memory for recent events.  This has cleared since, but 
there is still some question as to what might be the cause for 
this."  Id.  There is no evidence, however, that this was a 
chronic condition, or that any of the Veteran's medical providers 
linked this incident to active duty service nearly 30 years 
earlier.

The claims folder also contains a letter from the Veteran's 
treating private physician, Dr. Mark Speelman, dated January 
2009.  In the letter, Dr. Speelman stated that he had treated the 
Veteran since March 1997, during which time, he was seen for a 
number of physical disorders, including complaints of peripheral 
neuropathy.  He further wrote that the Veteran had a history of 
depression and chronic anxiety, as well as a history of cognitive 
impairment, but, according to his neurologist, was now felt to 
have "Alzheimer's type" dementia.  In this regard, the Board 
notes that, although recent treatment reports show that the 
Veteran has been diagnosed with Alzheimer's disease, he has 
specifically indicated that he is not applying for service 
connection for that disease.  Nevertheless, the claims folder 
contains no actual treatment reports from Dr. Speelman showing 
that the Veteran was ever diagnosed with, or treated for 
depression, anxiety or any other acquired psychiatric disorder.
  
Most recently, however, the Veteran submitted an April 2010 
statement from what appears to be a physician's assistant in the 
office of Dr. Speelman, who wrote that, as a result of the 
Veteran's active duty service in the Korean War, "he has 
experienced trauma significant enough to have an emotional impact 
on his life."  She further indicated that he now requires round-
the-clock care "because of his insecurity and fear of wrong-
doing."  She concluded by stating that he did not suffer from 
any of these symptoms before military service, and therefore 
opined that these symptoms constitute "a service-related 
issue."  However, although the practitioner indicated that she 
was submitting her statement in support of the Veteran's claim 
that he has an anxiety disorder, she did not indicate what mental 
disorder, if any, he has.

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In addition, the 
Court has held that VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability will 
be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Because the statement from the office of Dr. 
Speelman satisfies the low threshold for obtaining a medical 
nexus opinion, the Board finds that a VA examination is necessary 
in order to obtain an opinion as to whether the Veteran has an 
acquired psychiatric disorder, and if so, whether it is related 
to active duty service.  38 C.F.R. § 3.159(c)(4) (2010).

In addition, where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  Therefore, while this case 
is in remand status, the RO should ensure that any additional VA 
treatment records since March 2010, specifically relating to 
treatment for a psychiatric or psychological disorder, are 
obtained and associated with the claims file.

Finally, as noted above, because the claims folder contains no 
treatment reports from any of the Veteran's private medical 
practitioners showing that he has been diagnosed with an acquired 
psychiatric disorder (other than Alzheimer's disease), while the 
claim is in remand status, an attempt to obtain up-to-date 
private records is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all available VAMC treatment 
records pertaining to the Veteran's treatment 
of an acquired psychiatric disorder since 
March 2010 and associate with the claims 
folder.  Any negative reply should be 
included in the claims folder.
2.  Send the Veteran a release form(s) and 
ask him to identify any private medical 
providers that have treated him for an 
acquired psychiatric disorder since his 
release from active duty service (to include 
Dr. Mark Speelman).  Any records obtained 
should be included in the claims folder.  Any 
negative reply should be included in the 
claims folder.

3.  Schedule the Veteran for an examination 
with an examiner of appropriate expertise to 
determine whether he has a current diagnosis 
of an acquired psychiatric disorder.  The 
claims folder must be provided to the 
examiner for review of pertinent documents 
therein in conjunction with the examination 
and the examiner must note that the claims 
folder has been reviewed.  Any and all tests 
or studies deemed necessary should be 
performed and all clinical findings should be 
reported in detail.  The examiner should also 
elicit from the Veteran his statements 
concerning any symptoms he's experienced and 
note that, in addition to the medical 
evidence, the Veteran's statements have been 
considered.  For any acquired psychiatric 
disorder diagnosed (to exclude Alzheimer's 
Disease or dementia), the clinician must 
opine as to whether it is at least as likely 
as not (i.e., whether there is at least a 50 
percent probability) that such disorder is 
related to service.  Any and all opinions 
must be accompanied by a complete rationale.

a).  The clinician is also advised that the 
term "at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of 


causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship; "less 
likely" weighs against the claim.

b).  If the examiner finds that it is 
impossible to provide the requested opinion 
without resort to speculation, it should be 
so stated.  In that case, the examiner must 
specifically support this conclusion with a 
detailed medical explanation that takes into 
consideration all of the pertinent evidence 
of record (including the Veteran's self-
reported history), and addresses such matters 
as whether 1) there is inadequate factual 
information upon which to base an opinion 
(e.g., the lack of service treatment 
records); 2) the question falls outside of 
the limits of current medical knowledge or 
scientific development; 3) the condition 
manifested in an unusual way, such that its 
cause or origin is unknowable; or 4) there 
are other risk factors for developing the 
condition.

4.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and afforded the opportunity to respond 
thereto.  The matter should then be returned 
to the Board, if in order, for further 
appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

